DETAILED ACTION
	This action is responsive to 12/09/2020.
	Claims 1-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  In line 8, change “in the third period” to “in the first period”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Patent 10,692,434 B2), hereinafter Zhang.
Regarding claim 1, Zhang discloses an organic light emitting display device (see fig. 6-OLED display panel 10) comprising: a display panel including a plurality of data lines (the display 10 comprises data signal lines-see fig. 6 and [col. 12, ll. 3-8]), a plurality of gate lines, a plurality of emission lines (i.e., emission control lines, first/second scanning signal lines, and reset control signal lines are provided by scan driver 12-see fig. 6 and [col. 12, ll. 3-14]), and a plurality of pixels (pixel circuits 100-see fig. 6); a data driver applying data signals to the plurality of data lines (data driver 11-see fig. 6); a gate driver applying gate signals and emission signals to the plurality of gate lines and the plurality of emission lines, respectively (i.e., scan driver 12-see fig. 6 with description in [col. 12, ll. 3-14]); and a timing controller controlling the data driver and the gate driver (controller 13-see fig. 6), wherein at least one pixel of the plurality of pixels operates in a first period in which a data voltage is applied (see pixel circuit in fig. 3 with illustrative drive timing diagrams in figs. 8-9, wherein period t2 is a data write and threshold compensation period, and during which first scanning signal Gate is a turn-on voltage, and data signal Data is an effective data signal … at this point, the voltage Vdata of the effective data signal is transmitted to node N2 by the third transistor T3-see [col. 13, ll. 37-52]-please note that description for figs. 8-11 is based on P-type transistors (see [col. 8, ll. 1018])), a second period in which the data voltage is remained and a driving current is provided according to the data voltage (see figs. 8-9 with description in [col. 13, ll. , wherein during the emission period t4 (herein equated to the claimed second period), first scanning signal Gate is a turn-off voltage, and the emission control signal EM is a turn-on voltage … luminous current Ioled flows into the organic light-emitting diode OLED through the driving transistor DT and fifth transistor T5-see [col. 14, ll. 10-22), and a third period in which the data voltage is remained and light emitting is not performed (see fig. 9 with description in [col. 15, ll. 40-51], wherein during a shutdown sub-period t51, the emission control signal EM is set to be a turn-off voltage and the first scanning signal Gate is set to be a turn-off voltage), and wherein a ratio between a length of the second period and a length of the third period is adjusted (see [col. 15, ll. 30]-[col. 16, ll. 17], wherein it is disclosed that the ratio of the duration of emission period t4 to the display period of one frame (F) is adjustable, thus luminous brightness may be controlled by adjustment of the ratio of the duration of the emission period to the display period of one frame. Please, note that is the ratio of emission period t4 is adjustable, then, the ratio of the emission period t4 to the shutdown period t51 is necessarily adjustable based on the adjustment of t4), and the at least one pixel receives a preset voltage in the second period and the third period (see figs. 3 and 8-9, wherein during the emission period t4 and the shutdown sub-period t51, the second scanning signal Scan is set to be a turn-on voltage, and reference voltage Vref is written to into node N2 by the fourth transistor T4).
Regarding claim 2, Zhang discloses wherein the preset voltage is provided to a first node of the at least one pixel in the second period and the third period (see fig. 3-the reference voltage Vref is applied to node N2 (equated to the claimed first node)).  
Regarding claim 3, Zhang discloses further comprising: a first transistor providing a driving current according to a voltage in a second node (driving transistor DT provides a driving current according to voltage at node N1 (control terminal of DT)-see fig. 3); a storage capacitor which includes a first electrode connected to the first node and a second electrode connected to the second node (storage capacitor C, coupled between node N1 and node N2-see fig. 3), wherein the data voltage is applied to the first electrode of the storage capacitor through the first node (see fig. 3 with description in [col. 13, ll. 45-47]-third transistor T3 applies the driving voltage Vdata to node N2) and a threshold voltage of the first transistor is applied to the second electrode of the storage capacitor through the second node, in the first period (i.e., during period t2, with description in [col. 13, ll. 52-62]-second transistor T2 is switched on by first scanning signal Gate and connected with the driving transistor DT to faint a diode structure, and the voltage of node N1 is ELVDD + Vth … Vth is the threshold voltage of the driving transistor); and an organic light emitting diode to which the driving current is provided in the second period and is not provided in the third period (see fig. 9 with description in [col. 14, ll. 10-44], wherein driving current Ioled is flows into the OLED when the emission control signal is a turn-on voltage, and the shutdown sub-period t51 in which the emission control signal is a turn-off voltage).  
Regarding claim 4, Zhang discloses wherein the at least one pixel comprises: a second transistor providing the data voltage to the first node in the first period (third transistor T3-see fig. 3); a third transistor providing the threshold voltage of the first transistor to the second node in the first period (second transistor T2-see fig. 3); a fourth transistor providing the preset voltage to the first node in the third period (fourth transistor T4-see fig. 3); and a fifth transistor providing the driving current to the organic light emitting diode in the second period (fifth transistor T5-see fig. 3).  
Regarding claim 14, Zhang discloses a method of driving an organic light emitting display device (see [col. 12, ll. 34-40]) including a pixel providing a driving current to an organic light emitting diode according to an applied data voltage (see figs. 3 and 8-9, wherein in data write/threshold compensation period t2, a data voltage is applied to node N2 (see [col. 13, ll. 37-62]), and during the emission period t4, luminous current Ioled flows into the organic light emitting diode OLED through driving transistor DT and fifth transistor T5 (see [col. 14, ll. 10-44]), the method comprising: applying a data voltage to a first node (see pixel circuit in fig. 3 with illustrative drive timing diagrams in figs. 8-9, wherein period t2 is a data write and threshold compensation period, and during which first scanning signal Gate is a turn-on voltage, and data signal Data is an effective data signal … at this point, the voltage Vdata of the effective data signal is transmitted to node N2 (first node) by the third transistor T3-see [col. 13, ll. 37-52]-please note that description for figs. 8-11 is based on P-type transistors (see [col. 8, ll. 1018])); providing the driving current to the organic light emitting diode according to the applied data voltage (see figs. 3 and 8-9, also [col. 13, ll. 37-62] and [col. 14, ll. 10-44]); providing a preset voltage to the first node (i.e., applying reference voltage Vref to node N2 via fourth transistor T4); and while the applied data voltage is remained and the driving current is not provided to the organic light emitting diode, providing the preset voltage to the first node (see fig. 9, with description in [col. 15, ll. 40-63], wherein during a shutdown sub-period t51 after the emission period t4, the second scanning signal Scan is set to be a turn-on voltage while the emission control signal EM is set to be a turn-off voltage, and the reference voltage Vref is applied to node N2).  
Regarding claim 15, Zhang discloses wherein the first node provides the data voltage or the preset voltage in response to a gate signal (i.e., node N2 is supplied either with data voltage Vdata when first scanning signal Gate is a turn-on signal (period t2), or is supplied with the reference voltage Vref when the second scanning signal Scan is a turn-on signal (periods t3, t4, and t51)-see fig. 9).  
Regarding claim 16, Zhang discloses further comprising: adjusting luminescence of the pixel by adjusting a length of a time at which the driving current is provided to the organic light emitting diode (see [col. 15, ll. 30-36], wherein it is disclosed that luminous brightness may be controlled by adjustment of the ratio of the duration of the emission period t4).  
Regarding claim 17, Zhang discloses further comprising: adjusting a length of a time at which the driving current is provided to the organic light emitting diode by adjusting a pulse width of an emission signal provided to the pixel (see [col. 15, ll. 30-36], wherein it is disclosed that luminous brightness may be controlled by adjustment of the ratio of the duration of the emission period t4, and as shown in, for example, figs. 8-9, duration of emission of t4 is controlled by adjusting a pulse width of the emission signal EM).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Regarding claim 7, Zhang discloses wherein the second transistor is turned on in the first period by receiving a gate signal and turned off in the second period and the third period (see figs. 8-9, wherein the first scanning signal Gate is a turn-off voltage during emission period t4 and shutdown sub-period t51), wherein the third transistor is turned on in the first period and turned off in the second period and the third period (as shown in figs. 8-9, the second transistor T2 (claimed third transistor) is controlled by the first scanning signal Gate, and is therefore turned on during period t2 (first period) and off during period emission period t4 (second period) and shutdown sub-period t51 (third period)), wherein the fourth transistor is turned off in the first period and turned on in the second period and the third period (as shown in figs. 3 and 8-9 and with description in [col. 13, ll. 37-41], the second scanning signal Scan (for turning on/off the fourth transistor T4) is a turn-off voltage during the data write/threshold compensation period t2, and a turn-on voltage during t4 and t51), and wherein the fifth transistor is turned off in the first period and the third period by receiving the emission signal and turned on in the second period (as shown in figs. 3 and 8-9, the fifth transistor T5 controlled by the emission control signal EM is off during time periods t2 and t51).
by receiving an emission signal, and wherein the fourth transistor is turned off in the first period by receiving the gate signal.
However, it would have been obvious to a person of ordinary skill in the art, before the effectively filing date of the claimed invention, to implement control of the third or the fourth transistors using any combination of P-type or N-type thin film transistors and any of the scanning signals, as taught by Zhang, which constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 8, Zhang discloses wherein the third transistor or the fourth transistor includes an oxide semiconductor (see [col. 9, ll. 15-20] and [col. 11, ll. 9-14], wherein it is disclosed that transistors T1-T7 are all thin film transistors (TFTs)).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of NA et al. (US Pub. 2016/0042691), hereinafter NA.
Regarding claim 5, Zhang discloses a sixth transistor T6 that is electrically connected with a reset voltage line to receive a reset voltage (Vinthus) to initialize or reset node N3 (anode of the OLED)-(see fig. 3).
However, Zhang does not appear to expressly disclose that the reset voltage (Vinit) is same as the reference voltage Vref supplied to node N2 (first node).
However, using the same voltage source to initialize the first node and an anode of an anode of the OLED is taught by NA (see fig. 4 with description in [0050], wherein switch SW5 functions to supply an initialization voltage (Vref) to a node of the anode electrode of the OLED, which is the same reference voltage supplied by switch SW2 to a node connected to the first switching transistor SW1 and the storage capacitor Cst (see [0047])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of NA with the invention of Zhang by utilizing the same power supply to initialize both the first node and an anode of the organic light emitting element, as taught by NA, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of NA as in claim 5 above, and further in view of Lee et al. (US Pub. 2016/0125802), hereinafter Lee.
Regarding claim 6, Zhang in view of Na does not appear to expressly teach further comprising: a seventh transistor providing the preset voltage to a third node connected to a second electrode of the first transistor in the first period when driving current flows from a first electrode of the first transistor to the second electrode of the first transistor.
Lee is relied upon to teach further comprising: a seventh transistor providing the preset voltage to a third node connected to a second electrode of the first transistor in the first period when driving current flows from a first electrode of the first transistor to the second electrode of the first transistor (see figs. 2 and 4, wherein a first electrode of a fourth transistor T4 is connected to a second electrode of a first transistor T1 (driving transistor) to transfer initialization voltage Vinit to third node N3 (corresponding to the second electrode of the driving transistor T1), wherein, as shown in fig. 4, the initialization of node N3 occurs during a period when a second transistor T2 is turned on to transfer data signal DATA to first node N1 (see [0050]-[0052])).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lee with the inventions of Zhang and NA by initializing a second electrode of the driving transistor, as taught by Lee, in order to sustain a data voltage corresponding to a data signal of the first node N1, and for initializing the gate electrode of the first transistor T1 (see [0057]).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Nam et al. (US Patent 10,825,391 B2), hereinafter Nam.
Regarding claim 9, Zhang discloses a first transistor for providing the driving current (driving transistor DT), a threshold voltage of the first transistor is applied to the second electrode of the storage capacitor through the second node, in the [[third]] first period (i.e., during period t2, with description in [col. 13, ll. 52-62]-second transistor T2 is switched on by first scanning signal Gate and connected with the driving transistor DT to faint a diode structure, and the voltage of node N1 is ELVDD + Vth … Vth is the threshold voltage of the driving transistor); and an organic light emitting diode to which the driving current is provided in the second period and is not provided in the first period and the third period (see fig. 9 with description in [col. 14, ll. 10-44], wherein driving current Ioled is flows into the OLED when the emission control signal is a turn-on voltage, and the shutdown sub-period t51 in which the emission control signal is a turn-off voltage).
from the first node to a third node according to a voltage in a second node; a storage capacitor which includes a first electrode connected to a fourth node providing the preset voltage and a second electrode connected to the second node, wherein the data voltage is applied to the first electrode of the storage capacitor through the fourth node.
Nam is relied upon to teach a first transistor providing the driving current from the first node to a third node according to a voltage in a second node (driving transistor TD having a first terminal coupled to switching transistor TS1 and first emission control transistor TE1 (first node) and a second terminal coupled to transistors TS2, T12, and TE2-see figs. 1 and 4A-4C); a storage capacitor which includes a first electrode connected to a fourth node providing the preset voltage and a second electrode connected to the second node (i.e., storage capacitor CST coupled between high power voltage ELVDD (fourth node) and control terminal of the driving transistor (second node)-see figs. 1 and 4A-4C), wherein the data voltage is applied to the first electrode of the storage capacitor through the fourth node (i.e., the data signal DS provided through a data line may be transferred to the first electrode (first node) of the driving transistor TD through a first switching transistor TS1- see figs. 1 and 4A-4C with description in [col. 10, ll. 23-26]).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the circuit structure of Nam with the invention of Zhang, which constitutes combining prior art 
Regarding claim 10, Zhang discloses further comprising: a second transistor providing the data voltage to the first node in the first period (third transistor T3-see fig. 3); a third transistor providing the preset voltage to the first node in the third period (second transistor T2-see fig. 3); a fourth transistor applying the data voltage and the threshold voltage of the first transistor to the second node in the first period (i.e., during period t2, with description in [col. 13, ll. 52-62]-second transistor T2 is switched on by first scanning signal Gate and connected with the driving transistor DT to faint a diode structure, and the voltage of node N1 is ELVDD + Vth … Vth is the threshold voltage of the driving transistor); and a fifth transistor applying the driving current to the organic light emitting diode in the second period (fifth transistor T5-see fig. 3).
Regarding claim 11, Nam is further relied upon to teach further comprising: a sixth transistor providing an initialization voltage to the third node in an initialization period (transistor T12 provides the initialization signal VINIT to a second node of the driving transistor TD-see figs. 1 and 4A-4C); and a seventh transistor providing the initialization voltage to an anode electrode of the organic light emitting diode in the initialization period (transistor T11 provides the initialization voltage VINIT to an anode of the organic EL element-see figs. 1 and 4A-4C).  
Regarding claim 12, Zhang discloses wherein the second transistor is turned on in the first period by receiving a first gate signal and turned off in the second period and the third period (see figs. 3 and 8-9, wherein during the period t2 (herein first period), first scanning signal Gate is a turn-on voltage, and a turn-off voltage during the period t4 (second period) and t51 (third period)), wherein the third transistor is turned off in the first period by receiving a second gate signal and turned on in the second period and the third period (as shown in figs. 3 and 8-9 and with description in [col. 13, ll. 37-41], the second scanning signal Scan (for turning on/off the fourth transistor T4) is a turn-off voltage during the data write/threshold compensation period t2, and a turn-on voltage during t4 and t51), wherein the fourth transistor is turned on in the first period and turned off in the second period and the third period (as shown in figs. 3 and 8-9, the second transistor T2 is controlled by the first scanning signal Gate, and is therefore turned on during the first period t2, and turned off during the periods t4 (second period) and t51 (third period)), and wherein the fifth transistor is turned off in the first period and the third period and turned on in the second period (see figs. 3 and 9, wherein fifth transistor T5 is controlled by an emission control signal EM, which is a turn-off voltage during time period t2 (first period) and time period t51 (third period)).  
However, Zhang does not appear to expressly disclose wherein the fourth transistor is turned on in the first period by receiving the second gate signal, and wherein the fifth transistor is turned off in the first period and the third period by receiving an emission signal.
However, it would have been obvious to a person of ordinary skill in the art, before the effectively filing date of the claimed invention to implement control of the fourth and the fifth transistors using any combination of P-type or N-type thin film transistors and any of the scanning signals, as taught by Zhang, which constitutes 
Regarding claim 13, Zhang discloses wherein the fourth transistor includes an oxide semiconductor (see [col. 9, ll. 15-20] and [col. 11, ll. 9-14], wherein it is disclosed that transistors T1-T7 are all thin film transistors (TFTs)).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. (US Patent 7,414,599 B2)-see fig. 3.
Yin et al. (US Pub. 2016/0035276)-see figs. 1-5
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706.  The examiner can normally be reached on 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627